J.A14013/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

MICHAEL GERA (DECEASED),                :     IN THE SUPERIOR COURT OF
DOROTHY GERA, MICHAEL G. GERA           :           PENNSYLVANIA
AND JOHN M. GERA,                       :
                                        :
                 Appellants             :
                                        :
         v.                             :
                                        :
MARYLOU RAINONE, D.O.,                  :
ROBERT DECOLLI, JR., D.O., AND          :
SCHUYLKILL MEDICAL CENTER               :       No. 1951 MDA 2013

              Appeal from the Judgment Entered October 2, 2013
               in the Court of Common Pleas of Schuylkill County
                        Civil Division at No. S-641-2013


MICHAEL GERA, DECEASED,          :            IN THE SUPERIOR COURT OF
DOROTHY GERA, MICHAEL G. GERA    :                  PENNSYLVANIA
AND JOHN M. GERA,                :
                                 :
        v.                       :
                                 :
MARYLOU RAINONE, D.O.,           :
ROBERT DECOLLI, JR., D.O., AND   :
SCHUYLKILL MEDICAL CENTER        :
                                 :
APPEAL OF: DOROTHY GERA,         :
MICHAEL G. GERA AND JOHN M. GERA :
                                 :              No. 2163 MDA 2013
             Appellants          :

              Appeal from the Order Entered November 1, 2013
              in the Court of Common Pleas of Schuylkill County
                        Civil Division at No. S-641-13


BEFORE: FORD ELLIOTT, P.J.E, OLSON AND STRASSBURGER,* JJ.

DISSENTING STATEMENT BY STRASSBURGER, J.:FILED NOVEMBER 06, 2014




* Retired Senior Judge assigned to the Superior Court.
J.A14013/14


      This case presents a procedural quagmire. It is unclear to me whether

either (or both) of Appellants’ appeals is properly before this Court, or which

(if any) issues Appellants preserved for appeal. However, I agree with the

dicta on pages 12 and 13 of the Majority Memorandum: Appellants’ claims

require expert testimony.    Accordingly, the trial court properly struck the

certificate of merit, and Appellees properly obtained a judgment of non pros

against Appellants. Therefore, I would affirm.




                                     -2-